         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 TINA CARISSIMO,                                  *
                                                  *
                Plaintiff,                        *
                                                  *
                v.                                *
                                                  *       Civil Action No. 19-cv-12405-ADB
 MARRIOTT INTERNATIONAL, INC.,                    *
 THYSSENKRUPP ELEVATOR                            *
 CORPORATION, and EDWARD ROCCO,                   *
                                                  *
                Defendants.                       *

      MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS

BURROUGHS, D.J.

       On September 16, 2019, Plaintiff Tina Carissimo (“Plaintiff”) filed a complaint in

Suffolk Superior Court alleging negligence against Marriott International, Inc. (“Marriott”) and

ThyssenKrupp Elevator Corporation. [ECF No. 1-3 at 2]. On October 15, 2019, Plaintiff

amended her complaint, adding a negligence claim against Edward Rocco (“Rocco”). [Id. at 7–

10 (“Am. Compl.”)]. Marriott removed the action to federal court on November 25, 2019. [ECF

No. 1]. Currently before the Court is Rocco’s Motion to Dismiss for failure to state a claim and

insufficient service of process. [ECF No. 16]. For the reasons set forth below, Rocco’s motion

to dismiss, [ECF No. 16], is GRANTED in part and DENIED in part.

I.     BACKGROUND

       On October 9, 2016, Plaintiff’s left foot was caught in an escalator at the Boston Marriott

Long Wharf Hotel (the “Hotel”) resulting in a broken ankle. [Am. Compl. ¶¶ 10–13]. In her

amended complaint, Plaintiff alleges that Rocco, as general manager of the Hotel, owed Plaintiff,

who was “lawfully present on the Hotel grounds,” a duty of reasonable care from “the known

dangers created by the escalators.” [Id. ¶¶ 8, 26]. Plaintiff claims Rocco breached this duty by
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 2 of 12



negligently overseeing the escalator “despite the known dangers” and, alternatively, by failing

“to make himself aware of the dangerous condition of the escalator[]. . . .” [Id. ¶¶ 27–28].

Lastly, Plaintiff claims her injury was “a direct and proximate result” of Rocco’s alleged

negligence. [Id. ¶ 29].

       In his motion to dismiss, filed on December 16, 2019, Rocco cited improper service

under Federal Rule of Civil Procedure 12(b)(5) and failure to state a claim under Rule 12(b)(6)

as grounds for dismissal. [ECF No. 16 at 1]. Plaintiff filed an opposition to the motion, [ECF

No. 20], and Rocco replied, [ECF No. 23].

II.    DISCUSSION

       A.      Failure to State a Claim

               1.      Legal Standard

       In reviewing a motion to dismiss under Rule 12(b)(6), the Court must accept all well-

pleaded facts as true, analyze those facts in the light most favorable to the plaintiff, and draw all

reasonable factual inferences in favor of the plaintiff. See Gilbert v. City of Chicopee, 915 F.3d

74, 80 (1st Cir. 2019). “[D]etailed factual allegations” are not required, but the complaint must

set forth “more than labels and conclusions,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007), and must contain “factual allegations, either direct or inferential, respecting each material

element necessary to sustain recovery under some actionable legal theory,” Gagliardi v. Sullivan,

513 F.3d 301, 305 (1st Cir. 2008) (internal quotations omitted) (citing Centro Médico del

Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)). The alleged facts must be

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       “To cross the plausibility threshold a claim does not need to be probable, but it must give

rise to more than a mere possibility of liability.” Grajales v. P.R. Ports Auth., 682F.3d 40, 44–45




                                                  2
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 3 of 12



(1st Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A determination of

plausibility is ‘a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.’” Id. at 44 (quoting Iqbal, 556 U.S. at 679). When reviewing a

motion to dismiss, the Court may consider documents outside of the pleadings, “‘the authenticity

of which are not disputed by the parties,’ making narrow exceptions to the general rule ‘for

official public records; for documents central to plaintiffs’ claim; or for documents sufficiently

referred to in the complaint.’” Álvarez-Maurás v. Banco Popular of P.R., 919 F.3d 617, 622–23

(1st Cir. 2019) (quoting Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993)).

               2.      Analysis

       Plaintiff alleges that Rocco owed a duty of care to protect her from the dangers of the

escalator based on her lawful presence at the hotel and Rocco’s role as general manager. [Am.

Compl. ¶ 26]. Rocco seeks dismissal on the grounds that he “does not owe the Plaintiff a duty”

because Plaintiff “fails to provide any facts of active negligent conduct and merely attempts to

hold Mr. Rocco liable because he is the general manager.” [ECF No. 17 at 8].

       For a defendant to be liable for negligent conduct, he “must have failed to discharge a

duty of care owed to the plaintiff, harm must have been reasonably foreseeable, and the breach or

negligence must have been the proximate or legal cause of the plaintiff’s injury.” Christopher v.

Father’s Huddle Cafe, Inc., 782 N.E.2d 517, 523 (Mass. App. Ct. 2003). “A duty to act with

reasonable care to prevent harm to a plaintiff which, if violated, may give rise to tort liability is

based on a ‘special relationship’ between the plaintiff and the defendant.” Irwin v. Town of

Ware, 467 N.E.2d 1292, 1300 (Mass. 1984) (citing William L. Prosser, Torts § 56 (4th ed.

1971)). The primary consideration in determining the existence of a special relationship and

duty of care is “whether a defendant reasonably could foresee that he would be expected to take




                                                   3
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 4 of 12



affirmative action to protect the plaintiff and could anticipate harm to the plaintiff from failure to

do so.” Id.

        Rocco argues that “[t]here must . . . be evidence that the individual employee or

executive officer” named as a defendant in a tort claim “participated in the acts that caused the

plaintiff’s injury.” [ECF No. 17 at 6]. In support of this contention, Rocco cites Libby v. Park,

Marion & Vernon Streets Operating Co., in which a plaintiff sought to amend a complaint to add

the director of nursing at an assisted living facility as a defendant on a negligence claim. 278 F.

Supp. 3d 501, 505 (D. Mass. 2017). Aside from naming the defendant and providing her title,

however, the plaintiff failed to mention the director of nursing or otherwise allege specific acts of

misfeasance or nonfeasance to support a claim against her. Id. at 503 (“In the [Second Amended

Complaint (“SAC”)], plaintiff alleges that [defendant], who resides in Massachusetts, ‘was the

Director of Nursing at Brookline Health Care Center at the time at issue[.]’ This is the only

express reference to [defendant] in the SAC.” (internal citation omitted)). The court rejected the

amended complaint, ruling that the plaintiff failed to plead any facts that tied the director of

nursing to the incident and that, standing alone, her “status as the [d]irector of [n]ursing is not

sufficient to establish her liability.” Id. at 505.

        Here, Plaintiff has done more than simply name Rocco as general manager of the Hotel.

[Am. Compl. ¶ 26]. Plaintiff alleges Rocco, in his capacity as general manager, “owed a duty of

reasonable care. . . . including reasonably protecting the safety of patrons from the known

dangers created by the escalators” and, moreover, that he breached that duty when he

“negligently oversaw the Hotel’s operations,” or, alternatively, when he “failed to make himself

aware of the dangerous condition of the escalators . . . .” [Id. ¶ 28]. Rocco’s argument that there

must be evidence that he participated in the act overstates the Plaintiff’s burden at the motion to




                                                      4
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 5 of 12



dismiss stage. Plaintiff must only state a claim that “give[s] rise to more than a mere possibility

of liability,” which the amended complaint accomplishes. Grajales, 682F.3d at 44–45 (citing

Iqbal, 556 U.S. at 678).

        Additionally, Rocco relies on several cases in which courts granted summary judgment

after determining that a plaintiff had failed to establish that a defendant violated a duty of care.

For example, in Addis v. Steele, plaintiffs were forced to jump from an inn’s second story

window to escape a fire because the building lacked emergency lights and access to exits. 648

N.E.2d 773, 777 (Mass. App. Ct. 1995); see [ECF No. 17 at 6]. At summary judgment, the court

found that the corporate officers of the inn were not negligent because there was no evidence that

their actions led to the lack of lights or access to exits. Addis, 648 N.E.2d at 777. Because that

case was not decided at the motion to dismiss stage, however, plaintiffs had the opportunity,

through discovery, to establish liability based on a duty of care. See id. Similarly, other cases

resolved by summary judgment or a directed verdict demonstrate the benefit of allowing a

plaintiff to proceed through discovery to determine the precise scope of a defendant’s duty in

connection with the plaintiff’s alleged injuries. See, e.g., Lyon v. Morphew, 678 N.E.2d 1306,

1309 (Mass. 1997) (finding that a chief operating officer’s role as general supervisor of an

engineering department was insufficient to establish that he owed a duty of care to the plaintiff

contractor who fell off the company’s roof); Leavitt v. Glick Realty Corp., 285 N.E.2d 786, 788

(Mass. 1972) (finding that an owner, treasurer, and clerk were not liable for contractor’s

negligent electrical work because there was no evidence they had knowledge of faulty wiring);

Tibbetts v. Wentworth, 143 N.E. 349, 350 (Mass. 1924) (stating that there was no evidence

showing that the defendant knew that elevator repairs were not carried out after he gave

directions for repair).




                                                  5
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 6 of 12



       At the motion to dismiss stage, Plaintiff need only “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. Here, Plaintiff has plausibly alleged that, as the general

manager of a hotel, Rocco was responsible for overseeing the safety of that hotel’s escalators.

Discovery will allow the parties to determine the full scope of Rocco’s duties as general

manager, whether those duties included oversight for escalator maintenance and repair, and

whether he failed to fulfill any such duties. Accordingly, Rocco’s motion to dismiss for failure

to state a claim, [ECF No. 16], is DENIED.

       B.      Insufficient Service

               1.      Legal Standard

       When sufficiency of process is challenged under Rule 12(b)(5), a plaintiff bears the

burden of proving proper service. Cichocki v. Mass. Bay Cmty. Coll., 174 F. Supp. 3d 572, 575

(D. Mass. 2016) (quoting Aly v. Mohegan Council-Boy Scouts of Am., No. 08-cv-40099, 2009

WL 3299951, at *1 (D. Mass. Apr. 20, 2009)). “Before a federal court may exercise personal

jurisdiction over a defendant, the procedural requirements of service of process must be

satisfied.” Id. “[S]tate law governs the service of process prior to removal to the district court.”

Osborne v. Sandoz Nutrition Corp., No. 95-cv-01278, 1995 WL 597215, at *1 (1st Cir. Oct. 6,

1995) (citing Fed. R. Civ. P. 81(c)). If a defendant is not subject to the state court’s jurisdiction

prior to removal, for the federal court to obtain personal jurisdiction, the defendant must be

served with process in accordance with Federal Rule of Civil Procedure 4. See Danastorg v.

U.S. Bank Nat’l Ass’n, No. 15-cv-11512, 2016 WL 7851407, at *2 (D. Mass. May 3, 2016)

(citing Echevarria-Gonzalez v. Gonzalez-Chapel, 849 F.2d 24, 28 (1st Cir. 1988)). The fact that

a defendant has actual notice of the lawsuit is insufficient to establish personal jurisdiction. Id.




                                                  6
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 7 of 12



               2.      Analysis

       Because “state law governs the service of process prior to removal to the district court,”

Osborne, 1995 WL 597215, at *1, and Rocco is a resident of New Hampshire, Plaintiff was

required to follow Massachusetts Rule of Civil Procedure 4(e), which provides guidelines for

serving out-of-state parties. See Mass. R. Civ. P. 4(e); [ECF No. 17-3 ¶ 5 (“Rocco Aff.”)

(stating that Rocco is a resident of New Hampshire)]. Under Massachusetts Rule 4(e), service of

a copy of a summons and complaint may be accomplished, among other methods, “by any form

of mail addressed to the person to be served and requiring a signed receipt.” Mass. R. Civ. P.

4(e); Mass. Gen. Laws ch. 223A, § 6. “When service is made by mail, proof of service shall

include a receipt signed by the addressee or other evidence of personal delivery to the addressee

satisfactory to the court.” Mass. R. Civ. P. 4(f); Mass. Gen. Laws ch. 223A, § 6.

       Prior to removal, on November 4, 2019, Plaintiff addressed a copy of the summons and

amended complaint to Rocco and mailed them to the Hotel. [Rocco Aff. ¶¶ 8–9; ECF No. 1-3 at

6]. A Hotel employee at the front desk received the documents. [Rocco Aff. ¶¶ 8, 11]. Rocco

did not personally sign for the documents, [id. ¶ 10], nor does he know which Hotel employee at

the front desk received the documents, [id. ¶¶ 6–8, 11–12]. In addition, Rocco seems unsure as

to whether a signature was required or provided when the summons and complaint were

delivered, [id. ¶¶ 8, 11, 12], and Plaintiff has not elaborated or provided a receipt, [ECF No. 20 at

2–3; ECF No. 17 at 1; Rocco Aff. ¶ 12].

       Although service “by any form of mail addressed to the person to be served and requiring

a signed receipt” can meet the requirements of Massachusetts Rule 4(e), in these

circumstances—where Rocco is unaware of who signed for the mail that was sent to the Hotel

and Plaintiff has failed to provide a receipt demonstrating who signed for the mailing or to




                                                 7
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 8 of 12



establish that Rocco had authorized anyone at the Hotel to sign for mail on his behalf—service

was improper. See Mass. R. Civ. P. 4(e). Compare Brown v. Gascard Club., Inc., No. 86-cv-

01311, 1986 WL 13076, at *1 (D. Mass. Nov. 4, 1986) (“[T]he receipt filed with the return of

service was signed by a person whose relationship to defendant or authority is unknown. Absent

some evidence of delivery to defendant, this service is insufficient.”), with United States v. Ayer,

857 F.2d 881, 887 (1st Cir. 1988) (service proper where front desk clerk at defendant’s

apartment building signed for summons and complaint because clerk received all mail for

residents and plaintiff acquiesced in the practice). 1

        After an action has been removed from state court, federal courts apply the Federal Rules

of Civil Procedure. Fed. R. Civ. P. 81(c). Here, because Rocco was added to the amended

complaint on October 11, 2019, Plaintiff had ninety days—until January 9, 2019—to effect

proper service. [Am. Compl. ¶¶ 25–29]; Fed. R. Civ. P. 4(m). Rocco advised Plaintiff that he

was not properly served in the Notice of Removal on November 25, 2019, [ECF No. 1-4 at 2],

and in his memorandum in support of his motion to dismiss, which was filed on December 16,

2019 and included Rocco’s home address in New Hampshire, [ECF No. 17 at 5]. See also

[Rocco Aff. ¶¶ 5–12]. In her opposition, Plaintiff does not refute that service was improper, but

instead argues that she had until January 9, 2020 to perfect service. [ECF No. 21-1 at 2].

Despite Rocco’s warnings and Plaintiff’s stated intentions, the docket reflects that Plaintiff failed

to perfect service by January 9, 2020, the deadline for service under both Massachusetts Rule

4(j) and Federal Rule 4(m). See Mass R. Civ. P. 4(j); Fed R. Civ. P. 4(m).




1
  Though “[f]ailure to make proof of service does not affect the validity of the service,” the issue
in this case is not whether Plaintiff failed to make proof of service, but rather whether that
service was improper. See Mass. R. Civ. P. 4(f).


                                                   8
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 9 of 12



       Both the Massachusetts and Federal rules require a plaintiff to show good cause for

failure to effect service within ninety days. See Mass R. Civ. P. 4(j); Fed R. Civ. P. 4(m). The

good cause standard is ordinarily met only where the failure to make service is “due to causes

over which the moving party had no direct control,” Brunelle v. Blaise, No. 2004-00920, 2004

WL 2746313, at *5 (Mass. Super. Ct. Nov. 29, 2004), for example where a defendant evades

service, see Kennedy v. Beth Israel Deaconess Med. Ctr., Inc., 898 N.E.2d 529, 537 (Mass. App.

Ct. 2009). As stated above, Plaintiff had notice of the insufficient service and stated her

intention to perfect service, but then never did. Since January 9, 2020, Plaintiff has not

demonstrated that service has been made on Rocco nor has she sought an extension of time

within which to serve him. Therefore, Plaintiff has failed to demonstrate good cause for her

failure to timely serve this Defendant.

       When a plaintiff fails to show good cause for failure to effect service within ninety days,

both the state rule, Mass. R. Civ. P. 4(j), and federal rule, Fed R. Civ. P. 4(m), provide for

dismissal without prejudice. “Dismissal is mandatory under the state rule,” Pantos v. Zarozny,

No. 14-P-1789, 2015 WL 3618188, at *2 (Mass. App. Ct. June 11, 2015), whereas the federal

equivalent gives a court discretion to “dismiss the action without prejudice . . . or order that

service be made within a specified time,” Fed. R. Civ. P. 4(m). Under the Federal Rules, where

a plaintiff has failed to effectuate service, “federal courts have broad discretion to dismiss the

action or to retain the case but quash the service that has been made on the defendant.” CCP

Int’l Shipping v. Bankers Ins. Co., No. 18-cv-12626, 2019 WL 1745671, at *4 (D. Mass. Apr.

18, 2019) (quoting 5B Charles Alan Wright & Arthur R. Miller et al., Federal Practice and

Procedure § 1354 (3d ed. 2018)). Ordinarily, dismissal for failure to meet the service of process

requirements is disfavored where the failure to serve the defendants is curable. See Danastorg,




                                                  9
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 10 of 12



2016 WL 7851407, at *3 (citing Torres v. Junto De Gobierno De Servicio De Emergencia, 91 F.

Supp. 3d 243, 248 (D.P.R. 2015)). However, Plaintiff’s failure to perfect service is no longer

curable because “[m]ore than 90 days have passed since the filing of the amended complaint,”

and therefore, “[t]here is not ‘a reasonable prospect that service may yet be obtained’ within the

time period required by Rule 4(m) of the Federal Rules of Civil Procedure.” Aldabe v. Envtl.

Servs., Inc., No. 16-cv-11067, 2017 WL 7035658, at *9 (D. Mass. Sept. 20, 2017) (quoting

Cutler Assocs., Inc. v. Palace Constr., LLC, 132 F. Supp. 3d 191, 194 (D. Mass. 2015)). Here,

service was insufficient under both state and federal rules as more than ninety days have passed

since the amended complaint was filed and service is no longer curable, and good cause has not

been shown for Plaintiff’s failure to perfect service within the ninety days.

        The Court is aware that dismissal could cause Plaintiff’s claim as to Rocco to be time-

barred by the statute of limitations for tort claims. See Mass. Gen. Laws ch. 260, § 2A

(providing a three-year statute of limitations for tort actions); Hull v. Attleboro Sav. Bank, 596

N.E.2d 358, 363 (Mass. App. Ct. 1992) (holding that a dismissal that would lead to a claim being

time-barred does not prevent operation of Mass. R. Civ. P. 4(j)). The parties are advised,

however, that the Massachusetts savings statute “provides that ‘if an action duly commenced

within the time limit[] in this chapter is dismissed . . . for any matter of form . . . the plaintiff . . .

may commence a new action for the same cause within one year after the dismissal . . . of the

original action.” Boutiette v. Dickinson, 768 N.E.2d 562, 564 (Mass. App. Ct. 2002) (quoting

Mass. Gen. Laws ch. 260, § 32); see also Rodi v. S. New Eng. Sch. of Law, 389 F.3d 5, 18 (1st

Cir. 2004) (“[U]nder Massachusetts law, if an action is duly commenced within the limitations

period and then dismissed for ‘any matter of form,’ the plaintiff is entitled to ‘commence a new

action for the same cause within one year after the dismissal.’” (quoting Mass. Gen. Laws ch.




                                                    10
        Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 11 of 12



260, § 32)); Turpin v. Mori Seiki Co., 56 F. Supp. 2d 121, 128 n.2 (D. Mass. 1999) (“Under

Massachusetts law, if the complaint were dismissed for defective service, the [plaintiff] would

have one year from the date of dismissal to effect service of process on [defendant].” (citing

Mass. Gen. Laws ch. 260, § 32)).

       “An action is dismissed for form, as opposed to substance, where it has not been decided

on the merits . . . .” Turner v. Hubbard Sys., No. 12-cv-11407, 2016 WL 1046949, at *14 (D.

Mass. Mar. 10, 2016), aff’d, 855 F.3d 10 (1st Cir. 2017). 2 “The statute operates to extend the

limitations period one year from the date that a timely filed suit is dismissed.” Chao v. Balista,

645 F. Supp. 2d 51, 55 (D. Mass. 2009) (emphasis omitted) (citing Mass. Gen. Laws ch. 260,

§ 32). “The provisions of G. L. c. 260, § 32, are to be construed liberally, in the interest of

determining the parties’ rights on the merits.” Boutiette, 768 N.E.2d at 564. In light of the

savings statute and Plaintiff’s ability to pursue her claim against Rocco despite dismissal, the

Court will dismiss Plaintiff’s claims against Rocco for failure to effect service without prejudice.




2
  “[A] touchstone for what constitutes dismissal for reasons of matter of form is whether, within
the original statute of limitations period, the defendant had actual notice that a court action had
been initiated.” Hallisey v. Bearse, 805 N.E.2d 515, 516 (Mass. App. Ct. 2004) (quoting
Liberace v. Conway, 574 N.E.2d 1010 (Mass. App. Ct. 1991)). Rocco’s motion to dismiss is
evidence of actual notice, therefore the insufficiency of service at issue here goes to form rather
than substance. Cf. id. (stating that failure to provide a defendant with notice is a matter of
substance rather than form).


                                                 11
         Case 1:19-cv-12405-ADB Document 24 Filed 06/22/20 Page 12 of 12



III.    CONCLUSION

        Accordingly, the motion to dismiss, [ECF No. 16], is GRANTED in part and DENIED in

 part. Rocco’s motion for failure to state a claim under Rule 12(b)(6) is DENIED and his motion

 for improper service under Rule 12(b)(5) is GRANTED. The Amended Complaint is dismissed

 without prejudice as to Plaintiff’s claims against Rocco.

        SO ORDERED.

 June 22, 2020                                               /s/ Allison D. Burroughs
                                                             ALLISON D. BURROUGHS
                                                             U.S. DISTRICT JUDGE




                                                 12
